Citation Nr: 1447004	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right second metacarpal fracture.

2.  Entitlement to service connection for a chronic back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin rash, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impotence, to include as secondary to hypertension.

7.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, claimed as tingling in fingers.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1963 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Rating Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2014.  A transcript of the hearing is of record.

The issue(s) of entitlement to service connection for a skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran has residuals of right second metacarpal fracture.

2.  Chronic low back disorder is not shown in service, arthritis of the spine was not diagnosed within a year of discharge, and the preponderance of the evidence fails to establish that the Veteran's current arthritis of the lumbar spine was caused by his active service.

3.  The evidence of record fails to establish that the Veteran has hearing loss as defined by VA regulations.

4.  Hypertension was not diagnosed in service or within a year of discharge; and, the preponderance of the evidence fails to establish that the Veteran's current hypertension was caused by his active service.

5.  The competent and credible evidence fails to establish that the Veteran's impotence had its onset in service or was otherwise caused or aggravated by his active service or a service-connected disability.

6.  The Veteran's current carpal tunnel syndrome of the left upper extremity had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of right second metacarpal fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a back injury have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

6.  The criteria for service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in April 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No additional outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was notified in a February 2008 letter that his complete service treatment records were unavailable.  Several searches were conducted to include a request for records through Barksdale Airforce Base.  The Veteran submitted copies of the records he possessed.  Nevertheless, the service treatment records of record still do not appear incomplete.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claims, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in July 2010, May 2011, November 2012, December 2012, April 2013, and an opinion received January 2013 regarding the Veteran's hearing loss, carpal tunnel syndrome, and back.  The examinations are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided rationales for all opinions.  

The Board acknowledges that no examination was conducted in connection with the claims for hypertension or erectile dysfunction.  However, as explained herein, the medical and lay evidence does not indicate that that hypertension or erectile dysfunction were shown in service or shortly following discharge from service.  In addition, there is no competent evidence indicating that hypertension or erectile dysfunction are etiologically related to service or to a service-connected disability.  Hence, a remand for an opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

The Veteran was also provided an opportunity to testify at a Travel Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the June 2014 Travel Board hearing, the VLJ identified the issues on appeal.  Additionally, information was solicited regarding the onset and duration of his claimed disabilities, including any in-service incidents.  The basic criteria for establishing service connection were discussed as well the missing elements in each of his claim.  The Veteran was even provided a 60-day period to obtain and submit a medical opinion.  No such evidence was submitted.  In any event, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, sensorineural hearing loss, and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Veteran claims no such diseases with regard to the issues decided herein.  See 38 C.F.R. § 3.309(e).  He also does not allege that any of these problems are related to herbicide exposure.  Further discussion of this area of the law would thereby be unwarranted.

Residuals of right second metacarpal fracture

The Veteran claims that he has residuals of a prior fracture of the right second metacarpal.  Initial consideration is given to the Veteran's service treatment records which include February 1969 treatment notes stating that x-rays of the Veteran's hand show that he fractured his second metacarpal bone.  The remainder of the service treatment records are silent for complaints or treatment for the Veteran's right hand or fingers.  However, the criteria for Shedden element (2) has been met.  

Notwithstanding the in-service fracture, the claims file does not contain evidence of a current diagnosis of residuals relating to the Veteran's right second metacarpal.  During the May 2011 VA examination, the examiner reviewed the Veteran's service treatment records and took a history from the Veteran, including his complaints of tingling fingers.  Radiographs of the Veteran's right hand showed degenerative change but "no issues over the right second metacarpal bone."  The examiner opined that the Veteran's fracture on his second metacarpal bone of his right hand was at least 40 years ago and there are no residuals.  The examiner noted that "there is no fracture of traumatic deformity noted on the x-ray.  The Veteran does not endorse any impairment from the remote fracture.  It is resolved at this time."   There is no competent opinion to the contrary.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period or proximate thereto, there can be no valid claim or the grant of the benefit.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Consideration has been given to the Veteran's personal assertions that he suffers from residuals of a right second metacarpal fracture.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing and determining the etiology of residuals of a broken bone falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic conditions are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran injured his finger in service and that he is competent to report symptoms of pain, there is no indication that the Veteran is competent to etiologically link his alleged current disability to this injury.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding a current diagnosis of residuals of right second metacarpal fracture and this claim must be denied.  

Back injury

During the May 2011 VA examination, the Veteran was diagnosed with multilevel lumbar spondylosis.  Additionally, treatment records from March 2005 show treatment for back pain assessed as probable degenerative disk disease.  Accordingly, the requirements for Shedden element (1) have been met.  

During the June 2014 hearing, the Veteran indicated that he went to the emergency room while stationed in Germany because of back pain.  Records of that visit are not of record.  However, the Veteran's service treatment records show treatment in January 1972 for a lumbosacral strain.  A May 1983 emergency room record notes that the Veteran had "tenderness over R thoracic paraspinal muscles."  He was assessed with "pleuritic back pain."  Accordingly, the criteria for Shedden element (2) have been met.  

It is the final element of Shedden where the Veteran's claim fails.  The Veteran claims that he has had back pain since service.  During the June 2014 hearing, the Veteran's spouse testified that she witnessed the Veteran struggling with back pain when he was discharged from service in 1984 and through to the present.  However, the Veteran's treatment records do not show treatment for back pain until over 20 years after service.  There is also no discussion of the Veteran experiencing chronic back pain since service.  Reference is also made to the Veteran's initial claim for VA in 2007 wherein he made no reference to ongoing low back symptomatology.  Taken together, the Board finds that had the low back symptoms been present service, as he now asserts, then such a history would be supported by the  treatment notes and his earlier claim.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011);

Additionally, in May 2011, the Veteran was afforded a VA examination.  The Veteran stated that he believed his current back pain is related to lifting he did while in the Air Force and stated that there was no specific injury while he was in service.  The examiner opined that "it is less likely than not that the Veteran's currently multilevel spondylosis is related to the time that he had in the military."  The rationale was that although there were episodes of acute back strains in the 1970's, no chronic back disability is shown by the service treatment records.  Further, the Veteran served for many years without repeated visits or documented osteoarthritis.  The Board finds the examiner's opinion highly probative, as he considered the Veteran's in-service occupation and his complaints of ongoing back pain since service.  There is no competent opinion to the contrary; and, for reasons similar to those stated above, the Veteran's opinion relating his current low back disability to service in not deemed competent..  

Thus, as there is no evidence of chronic low back disability in service, arthritis within one year of service or competent, and no competent or credible evidence of a nexus between the Veteran's service and his current back disability, service connection for a back disability must be denied.

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Turning to the evidence of record, the Veteran's DD 214 indicates that he served as a materials facilities supervisor for the Air Force during his service.  During the June 2014 hearing, the Veteran stated that he was not given hearing protection and that his position exposed him to loud noises.  Giving the benefit of the doubt to the Veteran, the Board concedes that the Veteran was exposed to noise in service.  

Notwithstanding his exposure to noise in service, after careful review of the evidence of record in light of the Veteran's contention and the applicable law, the Board finds that his claim fails because a current hearing loss disorder is not shown for VA purposes.

Post-service evidence includes a July 2010 VA audio examination.  Pure tone threshold values were recorded as:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
20
15
30
LEFT
10
15
15
15
25

An April 2014 VA hearing loss disability benefits questionnaire is also associated with the claims file.  The Veteran's audiologic results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
10
15
20

While the Board recognizes that there is some evidence of hearing loss, these hearing thresholds do not meet the criteria of disability under VA regulations.

The Veteran argues that the VA examinations are not an accurate reflection of the impact his hearing loss has on his daily life.  However, the examinations were performed by VA audiologists with training, knowledge, and experience who have also reviewed the Veteran's claims file and took a history from the Veteran.  The Board finds that the results are not only an accurate reflection of his hearing loss, but a credible, reliable means of evaluating his claim.  Indeed, his personal opinion that his hearing loss meets the regulatory requirements of 3.385 is not deemed competent as such requires specialized testing.

The post-service audiometric examinations of record do not show hearing loss as defined by VA regulations at any time during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The measurements of the Veteran's hearing acuity in 2010 and 2014 do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  The findings do not show a pure tone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  Therefore, the Veteran does not have hearing loss for which service connection could be awarded for VA purposes, notwithstanding that he may have had noticeable loss of hearing acuity.

The Veteran's claim for service connection for bilateral hearing loss must be denied.  

Hypertension

The Veteran asserts that his hypertension is related to his service in Germany, from 1979 to 1984, when he was "always under pressure" and his workday would be "anywhere from eight to twelve, fifteen hours sometimes," seven days a week.  He claims that he was told "maybe once or twice" during service that his blood pressure was high.

The Veteran's VA treatment records show a current diagnosis of hypertension.  See, e.g., VA treatment notes February 8, 2012.  Accordingly, the requirements for Shedden element (1) have been met. 


The Veteran's service treatment records are absent of complaints or treatment for hypertension.  The Veteran's post-service treatment records do not indicate he was prescribed medication for hypertension until years after service.  Indeed, during the June 2014 hearing, the Veteran stated that he was first issued medication to control his hypertension in the early 1990's, about 10 years after service.  

As there is no evidence of treatment during service or within one year of discharge, service connection for hypertension on a presumptive service connection basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence of record establishing a relationship between the Veteran's service and his current hypertension.  His assertion that the physical and psychological stresses of active service caused his post-service diagnosis of hypertension is not deemed competent.  See Jandreau v. Nicholson.  Accordingly, service connection is also not warranted on a direct basis. 

Impotence

The Veteran claims service connection for erectile dysfunction, including as secondary to his hypertension.  As the Veteran's hypertension has not been service connection, the Veteran's secondary claim fails.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (Stating that in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability).

Although the Veteran's primary assertion is that his erectile dysfunction was caused by his hypertension, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Here, the Veteran's current treatment records show a current diagnosis of "male erectile disorder".  See, e.g., Pre-Anesthesia Note June 6, 2011.  However, the Veteran's service treatment records are absent of complaints of or treatment for impotence or an erectile disorder.  Indeed, as noted by the Veteran during the June 2014 hearing, he began experiencing symptoms of erectile dysfunction about 10 years prior to the hearing, in 2004.  That is approximately 20 years after discharge from service.  Additionally, there is no competent evidence of a relationship between the Veteran's service and his current erectile dysfunction.  The Veteran testified that he did not have symptoms of erectile dysfunction while in service.  This evidence weighs against the Veteran's claim for service connection.  

Considering the above, service connection for impotence must be denied.

Carpal tunnel syndrome of the left upper extremity

During the appeal period, the Veteran's treatment records showed a diagnosis of and various procedures for his carpal tunnel syndrome in the left upper extremity.  His service treatment records show treatment in March 1982 for "paresthesia and pain" of the ulnar nerve of the left hand.  The examiner diagnosed "[left] hand paresthesia Carpal Tunnel vs. ulnar nerve compression."  Treatment from later that month showed that he had decreased grip strength and numbness in his left hand for several months.  The assessment was "Early Carpal Tunnel Syndrome."  Accordingly, the requirements for Shedden elements (1) and (2) have been met. 

The Veteran submitted a private opinion from Dr. M.A., his treating physician, dated in September 2012.  Dr. M.A. indicated that the Veteran's Carpal Tunnel Syndrome is as likely as not (50/50 probability) related to his active service.  This opinion was based on an extract of the Veteran's service treatment records.  Dr. M.A. stated that the symptoms shown in the service treatment records are the "classic symptoms of CTS."  Accordingly, the Board finds that the requirements for Shedden element (3) have been met and service connection is warranted. 




ORDER

Service connection for residuals of right second metacarpal fracture is denied.

Service connection for a back injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for impotence, to include as secondary to hypertension, is denied.

Service connection for carpal tunnel syndrome of the left upper extremity, claimed as tingling in fingers, is granted.


REMAND

The Veteran claims that he has had an ongoing skin rash since his service in Vietnam, which he attributes to exposure to herbicides.  During the May 2011 VA examination, the examiner indicated that the Veteran was diagnosed with tinea cruris, or jock itch, in service in July 1970.  The examiner also observed that the Veteran was treated for eczema at the Charleston VA during an emergency room visit.  The examiner further noted that the Veteran has occasionally have pruritus but "has never tried an antifungal."  The examiner opined that the Veteran's "intermittent mild dermatitis which he has on occasion is not related to tinea cruris or fungal infection he had while in the service."  He indicated that dermatitis is not caused by a fungus.



Upon review of the Veteran's treatment records, it appears the Veteran was prescribed an antifungal to treat an infection on his foot in January 2006 and an antifungal to treat a groin rash in May 2012.  The May 2011 VA examiner incorrectly stated and seemingly based his opinion on, at least in part, the fact that the Veteran's post-service rashes were not caused by a fungus.  However, there is some suggestion that anti-fungus treatment was used to treat the post-service rashes.  There also seems to be no consideration to the Veteran's personal history of experiencing recurrent skin rashes since service, which is capable of observing.

Accordingly, the Board finds that addendum opinion is necessary in order to properly evaluate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's May 2011 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and this Remand have been reviewed.

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition had its onset during the Veteran's period of service or otherwise related to such period of service, including to any herbicide exposure? 

For the purposes of this opinion, the examiner should presume that the Veteran has herbicide exposure during service in the Vietnam War, in the Republic of Vietnam.  

For purposes of the opinion, the examiner must consider that the Veteran has presented competent post-service continuity of symptoms (e.g., skin rashes).  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran. 

If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

2. Upon completion of the above, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


